
	
		II
		110th CONGRESS
		1st Session
		S. 351
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title X of the Public Health
		  Service Act to prohibit family planning grants from being awarded to any entity
		  that performs abortions.
	
	
		1.Short titleThis Act may be cited as the
			 Title X Family Planning
			 Act.
		2.Amendment to the Public Health Service
			 ActSection 1008 of the Public
			 Health Service Act (42 U.S.C. 300a–6) is amended to read as follows:
			
				1008.Prohibition on abortion
					(a)In generalNone of the funds appropriated under this
				title shall be distributed to grantees who perform abortions or whose
				subgrantees perform abortions, except where a woman suffers from a physical
				disorder, physical injury, or physical illness, including a life-endangering
				physical condition caused by or arising from the pregnancy itself, that would,
				as certified by a physician, place the woman in danger of death unless an
				abortion is performed. The preceding sentence shall not apply to a grantee or
				subgrantee that is a hospital, so long as such hospital does not subgrant to a
				non-hospital entity that performs abortions.
					(b)ListNot later than 6 months after the date of
				enactment of the Title X Family Planning
				Act, and each fiscal year thereafter, the Secretary shall submit
				to Congress a list of grantees, to which subsection (a) applies, under this
				title for the fiscal year involved that perform abortions regardless of how
				such abortions are funded.
					(c)Limitations on eligibility
						(1)Grantees on listA grantee who appears on the list submitted
				under subsection (b) for a fiscal year shall not be eligible to receive
				assistance under this title for subsequent fiscal years unless the grantee
				submits to the Secretary a certification that such grantee, and the subgrantees
				of such grantee, no longer perform abortions.
						(2)Applications for assistanceTo be eligible to receive assistance under
				this title, a grantee to which subsection (a) applies shall submit to the
				Secretary a certification that such grantee, and the subgrantees of such
				grantee, do not perform abortions other than those abortions explicitly
				permitted under subsection (a).
						(d)DefinitionsIn this section:
						(1)GranteeThe term grantee means the
				organizational entity or individual to which a grant, under this title is
				awarded and which is responsible and accountable both for the use of the funds
				provided under the grant and for the performance of the grant-supported project
				or activities. A grantee is the entire legal entity even if only a particular
				component is designated in the award document.
						(2)HospitalThe term hospital has the
				meaning given that term in section 1861(e) of the Social Security Act.
						(3)SubgranteeThe term subgrantee means the
				government or other legal entity to which a subgrant is awarded under this
				title and which is accountable to the grantee for the use of the funds provided
				under the
				subgrant.
						.
		
